Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the An electromagnetic relay comprising a first surface of the fixed spring opposite a second surface thereof facing the movable contact has a recess, the recess being formed in a stepped shape around an entire outer edge of the hole penetrating through the fixed spring, and a portion of the fixed contact is swaged to extend in the recess, so that the first surface of the fixed spring with the fixed contact is flat without a protrusion, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 11, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837